The following opinion on rehearing was filed January 18, 1905. Judgment of district court reversed:
Babnes, J.
In this case Lucy A. Heller, as administratrix of the estate of Thomas C. Heller, deceased, recovered a judgment against the Lincoln Traction Company for alleged negligence, which it is claimed caused the death of the intestate. The company prosecuted error, and the judgment was affirmed. See opinion, ante, p. 127. A rehearing was ordered, and on the reargument it was strenuously contended that our opinion was wrong in approving of the 5th instruction given to the jury by the trial court, which reads as follows:
“When the plaintiff has shown that the deceased met with an injury, while being transported by the defendant, and the plaintiff has sustained damages thereby, then the burden of proof is upon the defendant to prove, by a preponderance of the evidence, that it was not guilty of negligence, the proximate cause of his death. This is true unless the plaintiff’s own testimony shows, negligence upon the part of the deceased, contributing to his death, as approximate cause thereof.”
We have just had a similar question under consideration in Lincoln Traction Co. v. Webb, 73 Neb. -, where we held that a like instruction was erroneous, because it placed the burden of proof on the wrong party. *135Its effect being to shift the hnrden of proof from the plaintiff to the defendant, and because it also announced the rule that mere proof of injury, without more, raised the presumption of negligence on the part of the defendant company.
We 'cannot approve of the instruction quoted, for the reasons given in our opinion in the case last above mentioned. We have carefully read the record and instructions in the instant case to see if we could, in reason, adhere to our former opinion, but we are unable to do so. The instruction complained of is at variance with what we think is the true rule in such cases, and is quite inconsistent with the other instructions given by the trial court.
It appears that the deceased arose from his seat in the defendant’s car, while it was in rapid motion, and without warning went to, and fell from, the front platform of the car to the ground; that he was caught by some part of the car and dragged some distance before it could be stopped, and that he died from the injuries thus received. The negligence charged was improper construction of the car; a violation of certain city ordinances; the want or lack of a conductor; and some other matters, none of which were of such a nature as to raise the presumption of negligence without direct proof of that fact. Therefore the instruction complained of was highly prejudicial to the rights of the defendant company, and falls clearly within the rule announced in Lincoln Traction Co. v. Webb, supra.
Our former opinion is therefore reversed and set aside, and the judgment of the district court is also reversed and the cause remanded for a new trial.
Reversed.